                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                 DOC #: _________________
UNITED STATES OF AMERICA,
                                                                 DATE FILED: 7/14/2021
               -against-
                                                                           20 Cr. 698 (AT)
JOSE GONZALEZ,
                                                                               ORDER
                       Defendant.
ANALISA TORRES, District Judge:

         The status conference in the above-captioned matter scheduled for July 26, 2021, is
ADJOURNED. The Court shall hold a change of plea hearing for Defendant Jose Gonzalez in
person on July 26, 2021, at 11:00 a.m., in Courtroom 15D of the United States Courthouse, 500
Pearl Street, New York, New York 10007. In light of the ongoing COVID-19 pandemic, all
individuals seeking entry to 500 Pearl Street must complete a questionnaire and have their
temperature taken before being allowed entry into the courthouse. To gain entry to 500 Pearl
Street, follow the instructions provided here:

       https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-
       %20Public Media v.5.pdf.

        All individuals must practice social distancing at all times in the courthouse. Individuals
must wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas,
gaiters, and masks with valves are not permitted.

        By July 20, 2021, at 5:00 p.m., counsel must advise the Court of how many spectators will
attend the proceeding. The parties must advise the Court by the same date how many individuals
will be seated at counsel’s tables. Special accommodations may need to be made if more than ten
spectators are expected to attend, or more than three individuals are expected to be seated at each
counsel’s table.

       Members of the press and public who are not able to attend the proceeding may access the
audio feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing,
and entering access code 5598827.


       SO ORDERED.

Dated: July 14, 2021
       New York, New York
